Citation Nr: 1707939	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared and testified at a formal RO hearing in September 2011.  A transcript of that hearing is contained in the record.  

In September 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issues of entitlement to entitlement to service connection for vertigo or dizziness and for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not causally or etiologically related to service.

2.  The Veteran's tinnitus is not causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the bilateral sensorineural hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for the tinnitus disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations for his hearing loss and tinnitus, one in February 2010 and the other in January 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the September 2014 remand orders, namely obtaining an addendum opinion from the February 2010 VA examiner, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (the Court) held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. §  3.309(a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b). Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Background

The Veteran's service treatment records (STRs) are positive for complaints of ear infections, but negative for evidence of a hearing loss disability or tinnitus.  The Veteran reported no history of ear trouble or running ears on his March 1967 report of medical history.  On the Veteran's March 1967 medical examination report pursuant to his enlistment, no abnormalities were noted with hearing, only with scars.  

Another report of medical examination from March 1973 notes no abnormalities with hearing.  This report included an audiogram conducted at this examination revealing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5 
5 
10
10 
LEFT
5 
0
15 
0
0

At a medical examination in May 1978, the Veteran's puretone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
10
5
0
LEFT
5
5
20
15
15

The Veteran was treated for a productive cough, congestion, sore throat, and chest pain in April 1981.  The diagnosis was serous otitis and his ears appeared slightly red.  In February 1982, he complained of dizziness and head congestion for the previous week.  The Veteran's right ear appeared slightly red while his left ear was normal.  The diagnosis was otitis media of the right ear. 

The Veteran complained of dizziness for the previous six days in an October 1982 treatment note.  He was noted to have a history of occasional high blood pressure for the previous two years.  He was noted to have clear ear canals but fluid buildup behind both tympanic membranes.  He was prescribed Sudafed.  He returned the same month with complaints of morning vertigo for the past two weeks.  He reported that certain positions of his head cause him to feel as if the room is spinning.  He denied loss of consciousness or any prior vertigo and admitted that he usually drank six to eight beers per night, but had not had any in the past two weeks.  The Veteran requested a further work up.  

The Veteran saw a neurologist in November 1982 for follow up on his complaints of dizziness.  The Veteran reported a two to three week history of feeling as if the room was spinning around him with certain positions of his head.  There was no history of trauma, serious illness, or loss of consciousness noted.  The provisional diagnosis given was vertigo by history, positional, secondary to viral illness.  Previous serous otitis media was also noted.  The final assessment given was symptoms suggestive of labyrinthitis and the Veteran was prescribed Sudafed for one week.  At this encounter, the Veteran denied a history of tinnitus or hearing loss.  A follow up occurred in November 1982 and the Veteran reported that his symptoms had gradually improved.  He reported three to four days in the past week without any episodes of dizziness.  The final assessment was resolving benign labyrinthitis.  A follow up later in November noted otitis media bilateral and recommended the Veteran continue taking his medications. 

In a report of medical history dated in June 1984, the Veteran denied any history of hearing loss.  An audiogram from an examination the same month showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
10
20
10
0
LEFT
0
5
10
0
0

A reference audiogram from June 1985 recorded the Veteran's puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
10
0
5
5
LEFT
0
10
20
10
0

In July 1986, the Veteran complained of pain in his left ear for the past week and denied other symptoms.  The assessment given was left ear pain associated with an upper respiratory infection.  He complained in October 1986 of pain in his left ear that radiated to his jaw and the assessment was "BOE," or bilateral otitis externa.  The Veteran returned in February 1987 with complaints of dizziness and head congestion for one week.  His right ear appeared slightly red and his left ear appeared normal.  An assessment of otitis media, right ear, was given.  He returned in July 1987 with another ear infection complaining of pain in both ears.  


A report of an annual examination from May 1989 noted nothing abnormal except the previously noted scars.  An audiogram from that examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
5
5
5
0
LEFT
0
5
15
5
0

In a report of medical examination completed for retirement in February 1990, the Veteran's ears were found to be normal.  A reference audiogram from February 1990 recorded the Veteran's puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
10
0
0
5
LEFT
5
5
20
5
5

Private treatment records show that the Veteran complained of dizziness with ear infection and wax impaction in May and June 2009.  In May 2009, the Veteran was provided an electronystagmography test.  He had abnormal results on the "right hallpike testing" and the impression given was atypical paroxysmal positional vertigo.  

A treatment note from September 2003 reflects complaints by the Veteran of ringing in his ears.  The doctor diagnosed the Veteran with bilateral tinnitus.  

He claimed entitlement to service connection for bilateral hearing loss in a June 2009 statement.  In July 2009, the Veteran requested that a claim for tinnitus be added to his open claims.  

In February 2010, the Veteran was afforded a VA audiology examination.  The VA examiner noted the 1982 service treatment records documenting complaints of dizziness and a diagnosis of labyrinthitis.  The Veteran reported to the February 2010 VA examiner that he had experienced bilateral ringing in his ears for one year.  He reported that he was exposed to running aircraft engines in-service and used ear protection but it was not sufficient.  He denied occupational noise exposure or recreational noise exposure.  The Veteran reported dizzy spells once a year lasting for a week and described spinning with nausea.  The Veteran reported he has had these spells since military service in 1981.  The Veteran stated he feels dizzy and groggy when he first gets up in the morning. An audiogram conducted at this examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
25 
35
25
35
LEFT
20 
20
35
20
25

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 30 decibels in the right ear and 25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 84 percent for the left ear.  The VA examiner diagnosed the Veteran with mild hearing loss, not disabling, in both ears.  The VA examiner judged the Veteran's hearing loss to have significant effects on the Veteran's occupation.  The VA examiner opined that the Veterans bilateral hearing loss and tinnitus are less likely as not due to his in-service noise exposure.  The VA examiner supported this opinion by noting that the Veteran's hearing was normal throughout his service and there was no mention of tinnitus in the STRs.  Further, the VA examiner pointed out the Veteran only dated the onset of his tinnitus and bilateral hearing loss within the last year.  

In September 2011, the Veteran attended a hearing at the RO before a decision review officer (DRO).  The Veteran stated that he served in combat in Vietnam and was exposed to noise trauma from guns and cannons going off.  He also stated that his duties as an aviation storekeeper exposed him to engine noise.  He testified that he was given ear protection that he wore.  The Veteran also reported ringing in both ears.  He testified that he had an opinion from a regular ear nose and throat clinic that his hearing loss is due to his military service.  The Veteran asserted that his hearing loss began in-service and had increased until now, but denied receiving any treatment for hearing loss.  He testified that he experiences dizziness with movement that forces him to sit down and also take medication.  The Veteran reported hitting his head on an aircraft in service, but not losing consciousness.  

A VA opinion was obtained in January 2015 addressing the Veteran's claimed hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file and concluded that the Veteran's hearing loss and tinnitus were less likely than not incurred in or caused by the Veteran's in-service injury, event, or illness.  The VA examiner explained that the Veteran's hearing was within normal limits throughout service and the STRs are silent for tinnitus so there is no objective evidence of onset in service.  While the Veteran did have otitis and labyrinthitis in service, these diseases typically lead to acute hearing loss and tinnitus.  There is no objective evidence of permanent hearing loss or tinnitus after the Veteran's in-service cases of otitis and labyrinthitis.  The VA examiner noted that otitis typically leads to conductive hearing loss, but the Veteran has sensorineural hearing loss.  As for the Veteran's tinnitus, he stated at the 2010 VA audio examination that it had begun years after service.  Therefore, the VA examiner concluded that, as there is no objective evidence of onset of hearing loss or tinnitus from ear disease during service, these disabilities were not caused by his apparently temporary in-service ear diseases.  Further, the VA examiner pointed out there is insufficient medical evidence to conclude that hearing loss from noise exposure can develop long after the exposure and instead, the most pronounced effects of noise exposure on puretone thresholds are measurable immediately following the exposure.  As such, the VA examiner concluded that it is less likely as not caused by or a result of in-service noise exposure or his service.  

In a November 2016 informal hearing presentation, the Veteran's representative argued that the Veteran's hearing loss claim could not be denied simply because he was not found to have measurable hearing loss at the time of his separation from service.  



Analysis - Hearing Loss and Tinnitus

As set forth above, to establish service connection for a claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167. 

The Veteran is competent to describe noise exposure in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He described exposure to gunfire and to loud engines during his September 2011 DRO hearing.  There is no reason to doubt the credibility of his contentions on this point.  Thus, resolving doubt in the Veteran's favor, the Board finds that there is sufficient evidence of an in-service injury or incident to satisfy the first Shedden element.

With respect to the Shedden element of a current disability, the February 2010 VA examiner diagnosed the Veteran with mild hearing loss in both ears.  The results of the Maryland CNC word list test from the February 2010 VA examination for both ears meets the VA definition of a hearing loss disability, so the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  As for tinnitus, the Veteran is competent to report symptoms such as ringing in his ears as he did at the DRO hearing in September 2011.  The February 2010 VA examiner acknowledged the Veteran's tinnitus, even if no formal diagnosis was rendered.  This, plus the Veteran's lay testimony is sufficient to establish a current diagnosis of tinnitus.  Thus, the second Shedden element is met as to his bilateral hearing loss and tinnitus.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of bilateral hearing loss or tinnitus in service or continuous symptoms of bilateral hearing loss or tinnitus since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.309, including to a compensable degree within one year of service.  Service treatment records are negative for complaints, treatment, findings, or diagnoses of hearing loss.  The Veteran was afforded many audiograms during service that failed to demonstrate compensable levels of hearing loss or complaints of tinnitus.  He specifically denied tinnitus during treatment in November 1982, and he denied hearing loss in June 1984.  He was also treated for ear infections on a number of occasions and did not report symptoms of hearing loss or tinnitus at the time.  The first evidence of compensable hearing loss or tinnitus in the Veteran's ears came many years after the Veteran's separation from service.  Based on this record, the weight of the evidence is against a finding of chronic symptoms of bilateral hearing loss or tinnitus during service or continuity of symptomatology of bilateral hearing loss or tinnitus symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  In addition, bilateral hearing loss and tinnitus were not shown to a compensable degree within the first year of discharge and do not warrant presumptive service connection on this basis.  38 C.F.R. §§ 3.307, 3.309.  Thus, the Veteran's bilateral hearing loss and tinnitus are not entitled to presumptive service connection.  

As for direct service connection, with respect to the required element of a nexus between the Veteran's current disability and his active service, the weight of the evidence of record is against a finding that the Veteran's bilateral hearing loss and tinnitus are related to his service.  

The Board finds the opinion of the February 2010 VA examiner and the January 2015 addendum opinion most probative.  In February 2010, the VA examiner provided a negative nexus opinion, pointing out the lack of evidence of in-service hearing loss or tinnitus and the Veteran's own statements that his tinnitus did not begin until the prior year.  The Board notes that the Veteran did not assert in his July 2009 claim, his February 2010 VA examination, or his September 2011 DRO hearing, that his tinnitus had begun in-service.  The January 2015 addendum opinion pointed out the lack of objective evidence of hearing loss or tinnitus in-service and the fact that the most pronounced effects of hearing loss from noise exposure are measurable immediately following the exposure, not many years later.  Further, otitis and labyrinthitis usually lead to acute hearing loss and tinnitus, and there is no evidence of such after the Veteran's in-service treatment for these diseases.  The Board notes that the Veteran denied a history of hearing loss or tinnitus in November 1982 when he was being treated for labyrinthitis, and he denied any history of hearing in June 1984.  No complaints or findings of hearing loss were noted during the course of treatment for ear infections, and his ears were found to be normal at separation.  Thus, the Board finds the well supported and thorough opinions of the February 2010 and January 2015 VA examiner to be most persuasive. 

The Board notes that the VA examiner relied in part on the Veteran's statements at the February 2010 VA examination that his tinnitus had not manifested until the previous year.  A treatment note from September 2003 indicates the Veteran complained of ringing in his ears.  The Board does not find this discrepancy sufficient to undermine the adequacy of the February 2010 VA examination or the January 2015 addendum as this record comes from many years after the Veteran's service, there is no evidence that these symptoms persisted after 2003, and the Veteran dated his current symptoms to only the year prior to 2010.  The Board finds this inconsistency does not undermine the VA examiner's ultimate conclusions.  

While the Veteran and his representative have argued that a nexus to service should be found for these disabilities, there is no evidence either is competent to offer such an opinion.  There is no evidence that either has the required education, training, or experience to offer medical evidence.   See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim and the only competent medical evidence as to the etiology of these disabilities weighs against the Veteran's claims.  

The Veteran testified at the September 2011 DRO hearing that he engaged in combat in Vietnam.  The Veteran's DD-214s do not confirm that he was engaged in combat during Vietnam.  However, even if the Veteran were found to have engaged in combat with the enemy, this would only go to establishing in-service noise exposure, which the Board has already conceded.  The Veteran would still have to provide competent evidence of nexus between this noise exposure and his current hearing loss and tinnitus disabilities.  Reeves, 682 F.3d at 998-99.  There is no competent evidence of such a nexus, so the Veteran's claim must be denied.  

At the same hearing, the Veteran testified that his hearing loss began in-service and has increased until now.  However, the Board does not find this statement credible.  As noted, the record lacks objective evidence of complaints of hearing loss until many years after service.  In fact, the Veteran denied symptoms in 1982 and 1984, and no complaints were noted on the occasions on which he received treatment for ear infections.  For this reason, the Board must find any assertion of experiencing hearing loss or tinnitus in service not credible.  To the extent the Veteran is offering an opinion on the nexus between his service and his current hearing loss, the Board notes, as explained above, that the Veteran is not competent to offer such an opinion and the opinion is outweighed by the competent findings of the VA examiner.  

In sum, the weight of the evidence shows that the Veteran's hearing loss and tinnitus disabilities are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the hearing loss and tinnitus disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is denied

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran seeks entitlement to service connection for symptoms of vertigo and dizziness and for a skin disability.  

The Veteran seeks entitlement to service connection for a disability manifested by vertigo and dizziness in-service.  The Board remanded the claim in September 2014 to obtain an addendum opinion from the February 2010 VA examiner.  The Board specifically requested the VA examiner address whether the Veteran's current benign paroxysmal positional vertigo (BPPV) was caused in or began during the Veteran's service.  The Board specifically asked the VA examiner to address the Veteran's complaints of dizziness during infections in-service and infections in 2009.  However, the January 2015 VA examiner's addendum opinion merely explained the most common etiology of BPPV without answering whether that disability began in or was caused by the Veteran's service.  The VA examiner then stated that the Veteran's in-service dizziness was caused by ear infections, but his current dizziness is not caused by ear infections.  This conclusion fails to provide a sufficient explanation of the rationale supporting the VA examiner's opinion to permit the Board to evaluate the adequacy of the opinion.  The VA examiner did not explain why the Veteran's in-service ear infections resulted in dizziness, but his current ear infections do not, or provide an alternate explanation for his in-service dizziness.  Because the VA examiner's January 2015 inadequately explains his opinion and does not address the Board's September 2014 remand instructions, a new opinion is necessary.  

The Veteran seeks entitlement to service connection for a skin disability.  The Board remanded the Veteran's claim in September 2014 to obtain an addendum opinion from the February 2010 VA examiner.  The Board noted that the February 2010 VA examiner failed to address an in-service diagnosis of dermatitis.  The VA examiner submitted an addendum opinion in January 2015 that noted the Veteran's only in-service rash was when he was diagnosed with scabies.  The VA examiner noted that, according to the Veteran and civilian records, his dermatitis first manifested long after his service.  However, the STRs include a diagnosis from June 1986 of left hand contact dermatitis.  The RO's compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner failed to address important evidence identified in the September 2014 remand, and a remand is required to ensure compliance with these directives.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, return the claims file to the VA examiner who offered the January 2015 opinion as to the etiology of the Veteran's claimed vertigo disability.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder, including a copy of the September 2014 remand and this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's STRs that show multiple complaints of dizziness and ear infections, his October and November 1982 treatment for dizziness and labyrinthitis, and his May 2009 treatment and testing for complaints of dizziness, vertigo, spinning, blurred vision, and nausea.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a)  Identify any currently disability manifested by dizziness or vertigo. 

(b)  For each diagnosed disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is etiologically related to, or began during, the Veteran's active service.

The VA examiner must specifically note and address the Veteran's complaints of dizziness during ear infections in-service and during ear infections in 2009. 

3.  After completion of the above development, return the claims file to the VA examiner who offered the January 2015 opinion as to the etiology of the Veteran's claimed skin disability.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder, including a copy of the September 2014 remand and this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's STRs that show diagnoses of scabies in January 1983 and dermatitis in June 1986.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed skin disability. 

(b) For each diagnosed skin disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disability is etiologically related to, or began during, the Veteran's active service. 

The VA examiner must specifically note and address the Veteran's STRs showing diagnoses of dermatitis and scabies. 

4.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


